Citation Nr: 1146579	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  11-03 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lung disability, to include asbestosis and chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to December 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision, by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  

In July 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA), which was received in August 2011.  In September 2011, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  After 60 days, the Board has not received any submissions from the Veteran and he has not requested any additional time to supplement the record.  Accordingly, the Board will proceed with the consideration of his case.


FINDING OF FACT

The preponderance of the medical evidence shows that the Veteran's lung disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to in-service asbestos exposure. 


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by service and may not be so presumed.  38 U.S.C.A. §§ 1103(a), 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in October 2008 and December 2008 letters, which were provided before the adjudication and subsequent readjudication of the Veteran's claim.  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Additionally, VA has obtained the Veteran's service and post-service treatment records and he not sought to testify at a hearing.  Although the January 2009 VA examination report does not contain an etiological opinion, the record has been supplemented by an August 2011 VHA expert medical opinion that provides sufficient information to allow a fully informed evaluation of the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably indentified by the record.  In light of the foregoing, VA has made all reasonable efforts to assist the Veteran substantiate his claim and legally need not undertake any further efforts to further development the claims.  

The Veteran presently seeks service connection for a lung disability, to include asbestosis and COPD, maintaining that in-service asbestos exposure this condition.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran's military occupational specialty (MOS) as a vehicle mechanic.  Given this MOS likely included servicing friction products, such as clutch facings and brake linings, the Board finds that the Veteran was likely exposed to asbestos in service.  Thus, the analysis to follow will center on whether any current lung disability is related to the Veteran's military service, to include asbestos exposure.  

Aside from respiratory complaints related to his diagnosis with the common cold or a respiratory infection, the Veteran's service treatment records are negative of any complaint and or treatment related to any lung disability or similar condition.  Moreover, the Veteran's September 1971 separation examination documents no abnormalities associated with his sinuses, mouth, throat, lungs or chest.

The Veteran sought private treatment related to lung/respiratory symptoms on multiple occasions.  A private radiological report, dated in August 1998, notes findings of mixed exposure of both silicosis and asbestos, without any pleural plaque or calcification, and reflects the diagnosis of interstitial changes consistent with mixed dust exposure showing signs of silicosis as well as asbestos related changes.  However, when the above radiological findings were reviewed again in May 2000, the private physician noted the absence of any pleural abnormalities consistent with pneumoconiosis, only reporting ill defined lung densities and diagnosing COPD that was complicated by the Veteran continued usage of tobacco.  

The Veteran was also treated at VA medical facilities in connection with his lung/respiratory condition.  A March 2004 computed tomography (CT) scan revealed bilateral pleural effusions, with the corresponding treatment record indicating the Veteran's diagnosis of COPD related to his history of smoking.  Additionally, respective May 2004 and July 2004 VA treatment records also reflect the aforementioned diagnosis, note the Veteran his history of asbestos exposure and document his continued usage of tobacco.  

At his January 2009 VA examination, the Veteran reported in-service asbestos exposure, experiencing the onset of respiratory symptoms in approximately 1989 or 1990 and having such symptoms since that time.  Based on the medical evidence of record, his account of symptomatology and current examination findings, the VA examiner diagnosed the Veteran with COPD and possible old tuberculosis.  

The Board supplemented the evidence with the August 2011 expert medical opinion of a VHA physician.  In this report, the VHA physician discussed the extensive history of the Veteran's respiratory condition, to include his account of symptoms.  Further, the VHA physician indicated that the August 1998 private radiological report was incorrectly interpreted and that, in spite of abnormal CT scan findings, the March 2004 VA treatment record limited the provided diagnosis to COPD.  Based on this evidence and relevant medical expertise, the VHA physician stated that the respiratory disability never warranted a diagnosis of asbestosis or of any asbestos related condition, as COPD was the proper diagnosis.  Further, the VHA physician indicated that medical science, as well as the evidence of record, confirmed that asbestos exposure does not cause, or contribute to the development of, COPD or any of the abnormalities noted on radiographic testing.  Citing the relevant the medical evidence of record, the Veteran's account of symptomatology and utilizing his medical expertise, the VHA physician opined that the Veteran's current lung disability was not likely related to military service, to include asbestos exposure, and was most likely related his a long history of tobacco usage.  

The Veteran has provided a competent account of in-service asbestos exposure, and lung/respiratory symptoms, to include coughing, shortness of breath and wheezing; however, he does not maintain nor is there any suggestion in the record that such symptoms have been continually present since separation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Nonetheless, in the present matter, the Veteran is not competent to provide a competent diagnosis or etiological opinion, given the complicated nature of such condition and the specialized training and testing necessary to provide competent information as to these matters.  Id. at 1376 n.4 (noting a layperson is not generally competent to identify a complex conditions such as cancer.); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Therefore, only to the extent the Veteran's statements provide an account as to lung/respiratory symptomatology and asbestos exposure, the Board finds his account to be competent and credible.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  Significantly, the only medical opinion addressing the determinative issue weighs against the Veteran's claim.  The August 2011 VHA physician's opinion indicates that his currently diagnosed COPD, as well as abnormalities revealed on radiological testing, are not related to service, to include asbestos exposure.  The VHA physician provided a well reasoned opinion that he was not diagnosed with any asbestos related disability, clearly accounting for and reconciling the August 1998 private radiological report and March 2004 VA CT scan with the other evidence of record and the provided opinions.  Significantly, the this August 2011 VHA physician's opinion provides clear medical opinions, which reflect consideration of the relevant medical evidence of record, acceptance of the Veteran's account of symptomatology and reliance on the physician's medical expertise.  Moreover, the provided opinion is generally consistent with the other medical evidence of record.  In light of these factors, the Board finds the August 2011 VHA physician's opinion, weighing against the claim, offered a cogent rationale in support of the provided assessment and is highly probative evidence against the service connection claim.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Consistent with the August 2011 VHA opinion, private treatment records, to include a record dated in May 2000, and VA treatment records, to include records respectively dated in March 2004, May 2004 and July 2004, reflect the Veteran's continued diagnosis with COPD and note his history of asbestos exposure.  What is more, none of these records relate this diagnosis to service, to include asbestos exposure, and continually indicate the condition is likely related to his long history of tobacco usage, as reflected in a May 2000 private treatment record and a July 2004 VA treatment record.  Thus, the Board finds these records to provide probative evidence weighing against the Veteran's claim.  See Washington.  

Conversely, the August 1998 private radiological report, while diagnosing a condition related to asbestos exposure, is of minimal probative value.  Significantly, when this report was reexamined, as noted in a May 2000 private treatment record, the physician provided no asbestos related diagnosis only COPD.  Further, the August 1998 private radiological report is inconsistent with the other medical evidence of record, which does not reflect any asbestos related diagnosis but simply notes the Veteran's history of asbestos exposure.  This considered with the August 2011 VHA physician's well reasoned and clearly explained explanation that this August 1998 private treatment record was misread by the private physician is highly probative.  Upon considering this August 1998 private radiological with all other evidence of record, the Board finds this record to be of limited if any probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In sum, the most probative evidence weighs against any finding that the Veteran has been diagnosed with an asbestos-related disease or that his currently diagnosed COPD was caused by or related to service, to include asbestos exposure.  Further, the Board notes that, while the evidence of record strongly suggests his currently diagnosed COPD is related to tobacco usage, the Veteran filed his claim after June 9, 1998 and VA is legally precluded from granting service connection on this basis; therefore, there is no need to address this aspect of the Veteran's claim.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  Thus the board finds the preponderance of the evidence is against the Veteran's claim and thus service connection for a lung disability, to include asbestosis and COPD, must be denied.


ORDER

Service connection for a lung disability, to include asbestosis and COPD is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


